GRIFFIN, Judge.
Appellant seeks review of the lower court’s refusal to award prejudgment interest on a jury verdict awarding damages to appellant on his claim for breach of contract. We reverse.
In his complaint, appellant claimed appel-lee breached an oral contract by refusing to share profits from the sale of property in which appellant had an equitable interest. The record reflects appellee’s sale of the first of the two parcels occurred in April, 1987. As of that date appellant’s damages became liquidated by the jury’s verdict. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985).
REVERSED; REMANDED.
DAUKSCH and HARRIS, JJ., concur.